
	

114 HR 5408 IH: Layoff Prevention Extension Act of 2016
U.S. House of Representatives
2016-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5408
		IN THE HOUSE OF REPRESENTATIVES
		
			June 8, 2016
			Ms. DeLauro (for herself, Mr. Conyers, Ms. Brown of Florida, Ms. Norton, Mr. Cicilline, and Mr. Gutiérrez) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To provide for the treatment and extension of temporary financing of short-time compensation
			 programs.
	
	
 1.Short titleThis Act may be cited as the Layoff Prevention Extension Act of 2016. 2.Extension of temporary financing of short-time compensation payments in States with programs in law (a)Extension (1)In generalSubsection (b) of section 2162 of the Middle Class Tax Relief and Job Creation Act of 2012 (26 U.S.C. 3304 note) is amended—
 (A)in paragraph (1)(B), by striking 3 years and inserting 5 years; and (B)in paragraph (2)—
 (i)in the heading, by striking Three-year and inserting Five-year; and (ii)by striking 156 weeks and inserting 260 weeks.
 (2)Effective dateThe amendments made by paragraph (1) shall take effect as if included in the enactment of such section 2162.
				(b)Technical correction
 (1)In generalSection 3306(v)(6) of the Internal Revenue Code of 1986 (26 U.S.C. 3306) is amended by inserting or the Workforce Innovation and Opportunity Act after 1998. (2)Effective DateThe amendment made by paragraph (1) shall take effect on the day that is 2 years after the date of the enactment of this Act.
				3.Extension of deadline for submitting an application for grants for short-time compensation programs
 (a)ExtensionSubsection (c)(1) of section 2164 of the Middle Class Tax Relief and Job Creation Act of 2012 (26 U.S.C. 3304 note) is amended by striking December 31, 2014 and inserting December 31, 2016.
 (b)Effective dateThe amendment made by subsection (a) shall take effect as if included in the enactment of such section 2164.
			
